      Case:18-02044-EAG11 Doc#:108 Filed:06/19/20 Entered:06/19/20 11:50:11                               Desc:
                            Grntg Ext of Time Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:
                                                            Case No. 18−02044 EAG
ENRIQUE RODRIGUEZ NARVAEZ
MIRNA IRIS RIVERA ORTIZ
aka MYRNA IRIS RIVERA ORTIZ                                 Chapter 11

xxx−xx−7358
xxx−xx−8735                                                 FILED & ENTERED ON 6/19/20

                         Debtor(s)



                                                         ORDER

The motion filed by Debtor requesting extension of time of sixty (60) days to complete the plan and file a final decree
(docket #107) is hereby granted.Order due by August 17, 2020.

IT SO ORDERED.

In San Juan, Puerto Rico, this Friday, June 19, 2020 .
